13‐2363‐cr 
United States v. Ledee 



                                  In the
           United States Court of Appeals
                          For the Second Circuit
                            ________ 
                                  
                       AUGUST TERM, 2013 
                                  
                     ARGUED: APRIL 30, 2014  
                    DECIDED: AUGUST 8, 2014 
                                  
                          No. 13‐2363‐cr 
                                  
                   UNITED STATES OF AMERICA, 
                             Appellee, 
                                  
                                v. 
                                  
MICHEAL LEDEE, ALSO KNOWN AS NYCRICANMIKE, ALSO KNOWN AS 
                        MICHAEL LEDEE, 
                       Defendant‐Appellant. 
                            ________ 
                                  
           Appeal from the United States District Court 
              for the Eastern District of New York. 
           No. 11‐cr‐175 – Nicholas G. Garaufis, Judge. 
                            ________ 
                                  
Before: WALKER, POOLER, and WESLEY, Circuit Judges. 
                            ________ 
 
      Defendant‐appellant  Micheal  Ledee  was  convicted  of  crimes 

stemming  from  participating  via  webcam  in  the  sexual  abuse  of  an 
                                                              No. 13‐2363‐cr

eight‐year‐old  girl  by  her  mother.    To  ensure  the  uninhibited 

testimony of the underage victim at trial, the district court (Nicholas 

G.  Garaufis,  Judge),  on  motion  by  the  government,  closed  the 

courtroom  during  the  victim’s  testimony  to  all  persons  who  were 

not  directly  involved  in  the  trial,  including  Ledee’s  parents.    Ledee 

argues  that  the  closure  violated  his  Sixth  Amendment  right  to  a 

public trial.  We disagree and AFFIRM.    

       Judge Pooler dissents in a separate opinion.   

                                ________ 
                                      
                     TIANA  A.  DEMAS,  (Susan  Corkery,  on  the  brief), 
                     Assistant  United  States  Attorney,  for  Loretta  E. 
                     Lynch,  United  States  Attorney,  United  States 
                     Attorney’s  Office  for  the  Eastern  District  of  New 
                     York, Brooklyn, N.Y., for Appellee. 

                     DAVID  A.  LEWIS,  New  York,  NY,  for  Defendant‐
                     Appellant. 

                                  ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

       Defendant‐appellant  Micheal  Ledee  was  convicted  of  crimes 

stemming  from  participating  via  webcam  in  the  sexual  abuse  of  an 

eight‐year‐old  girl  by  her  mother.    To  ensure  the  uninhibited 

testimony of the underage victim at trial, the district court (Nicholas 

G.  Garaufis,  Judge),  on  motion  by  the  government,  closed  the 

courtroom  during  the  victim’s  testimony  to  all  persons  who  were 
                                       2 
                                                              No. 13‐2363‐cr

not  directly  involved  in  the  trial,  including  Ledee’s  parents.    Ledee 

argues  that  the  closure  violated  his  Sixth  Amendment  right  to  a 

public trial.  We disagree and AFFIRM.   

       Judge Pooler dissents in a separate opinion.   

                             BACKGROUND 

       On April 15, 2010, Detective Matt Messer, then a major crimes 

detective in the Grant County Sherriff’s Department in Washington 

State, received a tip that an unidentified person was communicating 

online with a mother in Washington who had disseminated a nude 

photo  of  her  eight‐year‐old  daughter  and  wanted  to  involve  the 

daughter  in  sexual  acts.    Detective  Messer  located  and  interviewed 

the mother, who admitted to sexually abusing her daughter—whom 

we  identify  as  KO  to  protect  her  privacy—for  the  past  few  months 

and  regularly  using  a  webcam  to  broadcast  the  abuse  online.  

Detective  Messer  then  executed  a  search  warrant  at  KO’s  mother’s 

apartment and seized a desktop computer and a webcam.   

       On May 26, 2010, and again on June 11, FBI agents logged in 

to  KO’s  mother’s  Yahoo  instant  messenger  account.    On  both 

occasions,  the  agents  found  an  unread  message  sent  by  defendant‐

appellant  Micheal  Ledee  to  KO’s  mother.    The  first  message  read 

“YW [you’re welcome] . . . I would definitely put the tip of my dick 

in  her  and  put  my whole  [d]ick  inside you.”   Gov’t  App.  144.   The 

                                       3 
                                                             No. 13‐2363‐cr

second message read “[d]amn, my dick is so hard when I see you [] 

and your daughter that night was hot [] I hope I get to see the both 

of you again.”  Gov’t App. 163.   

       In  June  2010,  the  FBI  forensically  examined  KO’s  mother’s 

computer and found the saved transcript of her recent Yahoo instant 

messenger chats.  It showed that on May 24, 2010, Ledee asked KO’s 

mother to show KO to him; that KO’s mother then accepted Ledee’s 

webcam  invitation  such  that  they  could  see  each  other  live  via 

webcam;  and  that  Ledee  expressed  approval  at  seeing  KO  on  the 

webcam.  Ledee also asked KO’s mother if “she looking,” to which 

KO’s mother replied yes.  Gov’t App. 224.  Ledee then said “how[’]s 

the  booty,”  “looking  hot,”  “finger  her  mommy,”  “that[‘]s  really 

nice,”  “i  think  my  dick  would  fit  good  in  there,”  and  “[I’]m  glad 

[you]  showed  me.”    Id.  at  225.    The  next  day,  Ledee  told  KO’s 

mother  on  instant  messenger  that  “[you]  and  [your]  daughter  are 

very hot . . . she has a nice body.”  Id.   

       On February 3, 2011, FBI agents executed a search warrant at 

Ledee’s  apartment  in  Brooklyn,  during  which  Ledee  voluntarily 

agreed to speak to the agents.  Ledee said that he met KO’s mother 

online  in  early  May  2010  in  a  chat  room  called  “married  but 

looking.”    Ledee  admitted  that  during  his  May  24,  2010  chat  with 

KO’s  mother,  he  directed  her  to  have  KO  undress  and  to  have  her 

                                      4 
                                                             No. 13‐2363‐cr

sexually  touch  KO.    Ledee  also  admitted  that  he  was  masturbating 

during the chat session and could see KO’s mother sexually abusing 

KO  via  the  webcam.    Ledee  signed  a  written  statement  reflecting 

what he told the FBI agents and also initialed a transcript of the May 

24 instant messenger chat.   

       In  an  indictment  filed  March  22,  2012,  Ledee  was  charged 

with conspiracy to sexually exploit a child (18 U.S.C. §§ 2251(e), 3551 

et seq.), sexual exploitation of a child (18 U.S.C. §§ 2251(a), (e), 3551 et 

seq.),  and  receipt  of  child  pornography  (18  U.S.C.  §§  2252(a)(2), 

2252(b)(1), 3551 et seq.).   

       On  March  30,  2012,  prior  to  trial,  the  government  moved  to 

close the courtroom during KO’s testimony pursuant to 18 U.S.C. § 

3509(e).    Section  3509(e)  permits  such  closure,  on  conditions  which 

the government argued were met, to all persons “who do not have a 

direct  interest  in  the  case.”    In  support,  the  government  submitted 

an  affidavit  from  KO’s  father  and  legal  guardian,  who  has  had 

custody of KO following her mother’s arrest.  KO’s father stated that 

although KO is normally outgoing, she is uncomfortable speaking in 

private about her sexual abuse and has said that she does not want 

to  testify  with  members  of  the  public  and  the  press  present  in  the 

courtroom.    KO’s  father  further  stated  that  KO  is  aware  that  men 

witnessed her sexual abuse online and that after her mother’s arrest 

                                      5 
                                                              No. 13‐2363‐cr

was  covered  by  the  local  news  in  KO’s  hometown,  people  would 

stop  KO  to  express  sympathy,  which  caused  KO  to  break  down  in 

tears.    Finally,  KO’s  father  stated  that  he  did  not  believe  that  KO 

would be able to communicate effectively if the courtroom were not 

closed.   

       At  a  subsequent  pre‐trial  conference,  Ledee  orally  opposed 

the motion to the extent that it would bar Ledee’s parents from the 

courtroom  during  KO’s  testimony.    The  district  judge  asked  the 

government  whether  KO’s  father  would  object  to  Ledee’s  parents 

being  present  and,  after  a short  recess to  confirm  with  KO’s  father, 

the government told the district judge that he did object.  The district 

judge also asked the public if anyone would like to voice support or 

objection  to  the  closure  motion  and  received  no  response.    The 

district  judge then orally granted  the government’s  motion  to  close 

the courtroom during KO’s testimony and, on April 9, 2012, filed a 

Memorandum  &  Order  explaining  his  decision.    United  States  v. 

Ledee, No. 11‐cr‐175, 2012 WL 1247222 (E.D.N.Y. Apr. 9, 2012).  The 

district judge held that ensuring KO’s uninhibited testimony was an 

overriding  interest  that  would  likely  be  prejudiced  unless  the 

courtroom were closed and that such closure during KO’s testimony 

would be no broader than necessary to protect that interest.  Id. at *2.   



                                       6 
                                                               No. 13‐2363‐cr

       At trial and just prior to KO testifying, the district judge asked 

everyone  in  the  gallery to  leave  the  courtroom  and  confirmed  with 

the  parties  that  everyone  remaining  in  the  courtroom  had  a  direct 

interest in the case.  At least twenty‐five people remained, including 

court  staff,  the  legal  teams,  the  jurors  and  alternates,  and  KO’s 

father.    After  KO’s  testimony,  the  district  judge  reopened  the 

courtroom  to  the  public.    The  district  court  did  not  restrict  the 

subsequent  preparation  and  dissemination  of  the  transcript  that 

included KO’s testimony.   

       Following trial, the jury found Ledee guilty of all three counts.  

The  district  judge  sentenced  Ledee  to  325  months’  imprisonment 

and lifetime supervised release.   

       Ledee now appeals here.   

                               DISCUSSION 

       This  appeal  raises  the  single  issue  of  whether,  by  excluding 

the  defendant  Ledee’s  parents  from  the  trial  during  the  victim’s 

testimony,  the  district  court  violated  Ledee’s  right  to  a  public  trial 

under the Sixth Amendment.   

       We  “examine  the  district  court’s  findings  of  fact  for  clear 

error,  its  legal  determinations  de  novo,  and  its  ultimate  decision  to 

deny or grant a motion for closure for abuse of discretion.”  United 

States v. Doe, 63 F.3d 121, 125 (2d Cir. 1995).  But “because the district 

                                       7 
                                                                     No. 13‐2363‐cr

court’s  discretion  is  significantly  circumscribed  by  constitutional 

principles  set  forth  by  the  Supreme  Court,  this  court’s  review  is 

more  rigorous  than  would  be  the  case  in  other  situations  in  which 

abuse‐of‐discretion  review  is  conducted.”    Id.  (internal  quotation 

marks omitted).   

       Under  the  pertinent  statute,  a  district  court  may  close  the 

courtroom to everyone who “do[es] not have a direct interest in the 

case” when a child victim of physical or sexual abuse testifies if the 

court  determines  that  not  doing  so  would  “cause  substantial 

psychological  harm  to  the  child  or  would  result  in  the  child’s 

inability  to  effectively  communicate.”    18  U.S.C.  §  3509(e).    But  the 

Constitution of the United States circumscribes this discretion.  The 

Sixth Amendment provides, in relevant part, that “the accused shall 

enjoy  the  right  to  a  .  .  .  public  trial.”    U.S.  Const.  amend.  VI.    This 

right,  however,  “may  give  way  in  certain  cases  to  other  rights  or 

interests. . . .  Such circumstances will be rare, . . . and the balance of 

interests  must  be  struck  with  special  care.”    Waller  v.  Georgia,  467 

U.S.  39,  45  (1984).    In  order  to  close  the  courtroom  in  compliance 

with  the  Sixth  Amendment,  (1)  the  closure  must  “advance  an 

overriding  interest  that  is  likely  to  be  prejudiced”;  (2)  the  closure 

must be “no broader than necessary to protect that interest”; (3) the 

trial  court  must  consider  “reasonable  alternatives  to  closing  the 

                                          8 
                                                                No. 13‐2363‐cr

proceeding”; and (4) the trial court must make “findings adequate to 

support  the  closure.”    United  States  v.  Smith,  426  F.3d  567,  571  (2d 

Cir. 2005) (citing Waller, 467 U.S. at 48).   

I.     The Interest Prejudiced  

       Notwithstanding  that  the  closure  must  “advance  an 

overriding  interest  that  is  likely  to  be  prejudiced,”  the  more 

extensive  the  closure  that  is  sought,  the  greater  the  burden  on  the 

party seeking closure.  See Doe, 63 F.3d at 128‐29.  “[I]f a party seeks 

a broad closure, it must demonstrate that the interest that the closure 

would  purportedly  serve  is  especially  grave,  and  that  the  risk  that 

would be posed to that interest by not closing the courtroom is more 

than  serious.”    Bowden  v.  Keane,  237  F.3d  125,  129  (2d  Cir.  2001) 

(internal quotation marks omitted).  “When limited closure . . . is at 

issue, the prejudice asserted need only supply a ‘substantial reason’ 

for closure.”  Doe, 63 F.3d at 129.   

       The  interest  at  risk  of  being  prejudiced—KO’s  ability  to 

effectively  communicate  about  her  abuse—was  sufficient  to  justify 

the  relatively  narrow  closure  here.    Indeed,  “ensuring  a  child 

victim’s ability to effectively communicate is [] a compelling higher 

value  that  can  justify  a  closure.”    United  States  v.  Yazzie,  743  F.3d 

1278, 1287 (9th Cir. 2014).  Because the closure at issue is a relatively 

narrow  one,  as  we  discuss  in  more  detail  below,  “we  need  not 

                                        9 
                                                                No. 13‐2363‐cr

demand  compelling  record  evidence  that”  the  goal  of 

communicating effectively is advanced by closing the courtroom to 

the  public  during  KO’s  testimony.    Smith,  426  F.3d  at  573.    All  we 

need  conclude,  as  we  do  here,  is  that  the  “district  court’s  common 

sense conclusion” that KO would likely not be able to communicate 

effectively  in  an  open  courtroom  “satisfies  this  undemanding 

inquiry.”  Id. 

       The  Supreme  Court’s  decision  in  Globe  Newspaper  Co.  v. 

Superior  Court  for  Norfolk  County,  457  U.S.  596  (1982),  does  not 

compel a different result.  There, the Court held that a Massachusetts 

state  law  barring  the  press  and  public  from  trials  during  the 

testimony  of  minor  sex‐offense  victims  violated  the  First 

Amendment’s guarantee of the right to access criminal proceedings.  

Id. at 602.  The Court found that the law could not be justified on the 

basis  of  encouraging  minor  victims  to  provide  accurate  testimony 

because  it  was  not  shown  that  mandatory  closure  would  always 

further  such  an  interest.    Id.  at  609‐10.    Here,  however,  we  are  not 

dealing  with  a  generally  applicable  law  that  mandates  closure  in 

every case, but rather a tailored closure as applied to one eight‐year‐

old  sex‐abuse  victim  (ten  years  old  at  the  time  of  trial)  under  the 

circumstances  of  this  case.    Indeed,  the district  court  here  relied  on 

an  affidavit  from  KO’s  father  that  was  “based  on  specific  instances 

                                       10 
                                                                 No. 13‐2363‐cr

he has observed, and the effect press coverage has had on KO in the 

past,  rather  than  a  generalized  or  projected  fear  or  discomfort.”  

Ledee, 2012 WL 1247222, at *1.   

II.    The Breadth of the Closure 

       The closure must be no broader than necessary to protect the 

proffered  interest.    Bowden,  237  F.3d  at  130.    Here,  the  closure  was 

not  broad.    See  id.  at  129‐130  (providing  that  whether  a  closure  is 

broad or narrow depends on factors including its duration, whether 

transcripts  of  the  closed  proceedings  are  made  available,  and 

whether the closure applied to selected persons or the entire public).  

Although  the  closure  barred  the  general  public,  it  applied  only 

during KO’s testimony, not to any other aspect of the trial, and the 

government did not object to the transcript of KO’s testimony being 

made available to the public.  Ledee, 2012 WL 1247222, at *2. 

       Ledee  argues  that  the  closure  was  broader  than  necessary 

because  the  inclusion  of  two  additional  spectators—Ledee’s 

parents—would not have prejudiced KO’s ability to testify.  We do 

not believe the district judge erred in determining the breadth of the 

closure here.  Excluding all of the public, including Ledee’s parents, 

allowed  the  district  judge  to  tell  KO  when  she  took  the  stand  that 

“all  the  people  who  are  here[]  are  people  who  have  to  be  here  .  .  . 

[o]therwise,  everyone’s  been  excluded,”  Appellant  App.  53,  as  was 

                                       11 
                                                                No. 13‐2363‐cr

reasonably necessary to encourage KO’s effective communication.  A 

certain  amount  of  line  drawing  is  inherent  in  any  closure  decision.  

Here, the district judge reasonably confined the closure to those who 

were not necessary to the functioning of the trial.   

III.   Reasonable Alternatives to Closure 

       “[T]he  trial  court  must  consider  reasonable  alternatives  to 

closing  the  proceeding.”    Waller,  467  U.S.  at  48.    And  a  trial  court 

must  do  so  even  when  alternatives  are  not  offered  by  the  parties.  

Presley  v.  Georgia,  558  U.S.  209,  214  (2010)  (per  curiam).    Ledee 

contends  that  the  district  court  here  erred  by  not  considering  any 

alternatives to closure.  We disagree.   

       The  district  court,  in  granting  the  government’s  motion  to 

close  the  courtroom,  stated  that  “[t]he  parties  have  not  advised  the 

court  of  any  reasonable  alternatives  to  the  courtroom  closure,  and 

the court is not aware of any.”  Ledee, 2012 WL 1247222, at *2.  Ledee 

now  suggests  two  alternatives  that  he  claims  the  district  judge 

should have considered: relocating seating in the courtroom to make 

Ledee’s  parents  inconspicuous  to  KO  when  testifying and allowing 

Ledee’s  parents  to  view  KO’s  testimony  from  a  different  room  via 

closed circuit television.   

       The  district  court  did  not  have  a  duty  to  consider  these 

alternatives,  however,  because  they  are  not  reasonable  solutions  for 

                                       12 
                                                             No. 13‐2363‐cr

ensuring  that  KO  would  be  an  uninhibited  and  effective  witness.  

See Waller, 467 U.S. at 48 (reasonable alternatives to closure must be 

considered).    KO’s  father’s  affidavit  established  that  KO  had  a 

particularized  emotional  fear  of  others  witnessing  the  story  of  her 

sexual  abuse.    See  Appellant  App.  140‐42.    It  caused  KO  to  “break 

down in tears” when residents of her hometown heard of her abuse 

and expressed sympathy to her in public.  Id. at 142.  Neither placing 

Ledee’s  parents  in  inconspicuous  seats nor  allowing  them  to  watch 

KO’s  testimony  on  closed  circuit  television  would  have  permitted 

the  district  judge  to  tell  KO  that  no  nonessential  persons  were 

witnessing  her  testimony.    In  other  words,  because  of  KO’s 

particularized  emotional  trauma,  the  district  court  did  not  err  in 

concluding  that  there  were  no  reasonable  alternatives  to  closure  to 

ensure that KO would be able to communicate effectively.   

       Because  a  district  court  has  the  duty  to  sua  sponte  consider 

reasonable  alternatives  to  closure,  see  Presley,  558  U.S.  at  214,  we 

think it best practice for the district court to err on the side of caution 

by considering the widest possible array of alternatives.  But because 

Ledee  has  posited  no  identifiable  reasonable  alternatives  to  closure 

here, and we can think of none, we find no error in this regard.   

        

        

                                     13 
                                                             No. 13‐2363‐cr

IV.    Factual Findings in Support 

       Finally,  the  district  court  must  “make  findings  adequate  to 

support  the  closure.”    Waller,  467  U.S.  at  48.    Such  findings  must 

“support  the  particular  courtroom  closing  ordered  by  the  trial 

judge.”    Smith,  426  F.3d  at  574  (internal  quotation  marks  and 

emphasis omitted).   

       Here,  the  district  judge,  relying  on  an  affidavit  from  KO’s 

father, made particularized findings adequate to support closing the 

courtroom during KO’s testimony.  The district judge acknowledged 

that  simply  a  parent’s  opinion  about  his  or  her  child’s  ability  to 

testify  would  be  an  insufficient  justification.    See  Ledee,  2012  WL 

1247222,  at  *2.    Instead,  the  district  judge  credited  KO’s  father’s 

evaluation of KO’s emotional state because it was “based on specific 

instances he has observed, and the effect press coverage has had on 

KO  in  the  past,  rather  than  a  generalized  or  projected  fear  or 

discomfort.”  Id. at*1.  Moreover, KO’s father’s affidavit established 

that KO was old enough to understand the consequences of having 

the  press  and  public  present  in  the  courtroom,  supporting  the 

efficacy of the narrow closure in this case.  Appellant App. 141, ¶ 8.   

                             CONCLUSION 

       For the reasons stated above, we AFFIRM the judgment of the 

district court.   

                                     14 
POOLER, Circuit Judge:

      I respectfully dissent.  The district court, in contravention of Supreme

Court precedent, failed to make an adequate record as to what alternatives to

closure it considered and why those alternatives were deemed inadequate. 

      “In all criminal prosecutions, the accused shall enjoy the right to a . . .

public trial.” U.S. Const. amend. VI.  The Supreme Court teaches that in criminal

cases, there is a presumption that the courtroom will be open to the public.  See

Press‐Enterprise Co. v. Superior Court of Calif., 464 U.S. 501, 509‐10 (1984).   This

presumption is rebuttable, but courtroom closings “must be rare and only for

cause shown that outweighs the value of openness.”  Id. at 509.  Thus:

              The presumption of openness may be overcome only by
              an overriding interest based on findings that closure is
              essential to preserve higher values and is narrowly
              tailored to serve that interest. The interest is to be
              articulated along with findings specific enough that a
              reviewing court can determine whether the closure
              order was properly entered.

Waller v. Georgia, 467 U.S. 39, 45 (1984) (citation and internal quotation marks 

omitted).  

      “The exclusion of courtroom observers, especially a defendantʹs family

members and friends, even from part of a criminal trial, is not a step to be taken

lightly.”  Guzman v. Scully, 80 F.3d 772, 776 (2d Cir. 1996).  “[T]he Supreme Court
has specifically noted a special concern for assuring the attendance of family

members of the accused.” Vidal v. Williams, 31 F.3d 67, 69 (2d Cir. 1994); see also In

re Oliver, 333 U.S. 258, 271‐72 (1948) (defendant is “at the very least entitled to

have his friends, relatives and counsel present, no matter with what offense he

may be charged.”).  Thus, “[u]nder Waller and its progeny, courts must

undertake a more exacting inquiry when excluding family members, as

distinguished from the general public[.]”  Smith v. Hollins, 448 F.3d 533, 539 (2d

Cir. 2006)  (citation omitted).   

       While the right to have family members present “may give way in certain

cases to other rights or interests.” Waller, 467 U.S. at 45, the majority fails to

appreciate the difference between excluding the defendant’s parents and

excluding the general public and the press.  But no one disagrees with the

decision to close the courtroom to the press and general public.  The majority

finds that excluding Ledee’s parents “allowed the district judge to tell KO when

she took the stand that ‘all of the people who are here[] are people who have to

be here . . . [o]therwise, everyone’s been excluded.”  Majority Op. at 12 (quoting

App’x at 53).  However, Ledee’s parents were plausibly within the group of

people “who have to be” in the courtroom, given the “special concern for


                                            2
assuring the attendance of family members of the accused” to protect the

defendant’s Sixth Amendment rights.  Vidal, 31 F.3d at 69.

      That failing aside, my dissent rests primarily on the district court’s failure

to create a record of what reasonable alternatives to courtroom closure it

considered, and why those alternatives were inadequate.  Once a defendant

objects to a courtroom closing, a trial court is required to consider reasonable

alternatives to the closing, even in the absence of suggestions from the parties. 

Presley v. Georgia 558 U.S. 209, 214 (2010).  Thus, “[t]rial courts are obligated to

take every reasonable measure to accommodate public attendance at criminal

trials.”  Id.  There is no question that in some cases,  an “overriding interest that is

likely to be prejudiced” will provide a basis for closing the courtroom, unable to

be overcome by a reasonable alternative.  But when that is the case, “the

particular interest, and threat to that interest, must be articulated along with

findings specific enough that a reviewing court can determine whether the

closure order was properly entered.”  Id. at 215 (internal quotation marks

omitted).

      No such record exists here.  The sum total of the district court’s analysis of

this Waller factor consists of the following statement:  “[t]he parties have not


                                           3
advised the court of any reasonable alternatives to the courtroom closure, and the

court is not aware of any.” United States v. Ledee, No. 11‐cr‐175, 2012 WL 1247222,

* 2 (E.D.N.Y. 2012).  There is no indication in the record of what alternatives to

barring Ledee’s parents during KO’s testimony the district court considered. 

Compounding this error, the majority goes on to conclude, on a bare record, that

no reasonable alternatives exist based on (1) the two alternatives proposed by

defense counsel on appeal; and (2) the majority’s inability to come up with

another alternative.  Majority Op. at 13.  The majority concludes that “[t]he

district court did not have a duty to consider these alternatives . . . because they

are not reasonable solutions for ensuring that KO would be an uninhibited and

effective witness.”  Id.  An appellate court should not, in the first instance, be

determining what is and is not a reasonable alternative.  See, e.g., TIFD III‐E, Inc.

v. United States, 666 F.3d 836, 842 (2d Cir. 2012) (noting that “an appellate courtʹs

conventional and salutary preference” is “for addressing issues after they have

been considered by the court of first instance,” as it “gives the appellate court the

benefit of the district courtʹs analysis”).

      We cannot tell from the bare record before us whether the district court

considered these alternatives, or, indeed, if the district court considered any


                                              4
alternatives to simply excluding Ledee’s parents from the courtroom.  Perhaps a

screen would have allowed KO to testify with Ledee’s parents in the courtroom,

or perhaps his parents could have listened to her testimony via a live audio feed. 

KO did express to her father a generalized (and understandable) fear of the

public and press witnessing her testimony.  But the Sixth Amendment gives a

criminal defendant the right to have the public witness his trial, and as discussed

above a district court must make a particular effort to allow a defendant’s family

to stand witness.   The record offers us nothing to review on appeal as to how the

district court reached the conclusion that no reasonable alternatives to excluding

Ledee’s parents from the courtroom existed.   Instead of affirming, I would

remand with limited instructions directing the district court to set out its

rationale as to what alternatives it considered and why it deemed those

alternatives inadequate so that we may consider the issue of a possible Sixth

Amendment violation on a full and complete record. 

      I am well aware that, as detailed in the majority opinion, the defendant

here stood accused of horrific crimes against a child.  I am also sympathetic to

KO’s father’s desire to shield his daughter from further distress.  Indeed, on a

fully developed record, I may well have joined the majority.  But I cannot escape


                                          5
Presley’s clear directive that the district court make findings as to why there are

no reasonable alternatives to closing the courtroom to Ledee’s parents, and as no

such findings exist here, I respectfully dissent. 




                                           6